         Case 19-40474       Doc 8     Filed 04/03/19 Entered 04/04/19 01:00:56             Desc Imaged
                                       Certificate of Notice Page 1 of 6
                                      United States Bankruptcy Court
                                        District of Massachusetts
In re:                                                                                  Case No. 19-40474-cjp
Nassim S. Aoude                                                                         Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0101-4           User: admin                  Page 1 of 3                   Date Rcvd: Apr 01, 2019
                               Form ID: 309aauto            Total Noticed: 82


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 03, 2019.
db             +Nassim S. Aoude,    285 Boston Turnpike,     Shrewsbury, MA 01545-2635
smg             MASS DEPT OF REVENUE,     BANKRUPTCY UNIT,    P0 BOX 9564,    Boston, MA 02114-9564
20296994       +Aflac,    1932 Wynnton Road,    Columbus, GA 31999-0002
20296995       +Aldous & Associates,     PO Box 171374,    Holladay, UT 84117-1374
20296996       +Allied Account Services Inc.,     422 Bedford Avenue,     Bellmore, NY 11710-3564
20296997       +American Coradius International LLC,      2420 Sweet Home Road,    Suite 150,
                 Amherst, NY 14228-2244
20296999       +Anytime Fitness,    c/o ABC Financial,     PO Box 6800,    North Little Rock, AR 72124-6800
20297000       +Autism Intervention Specialists, LLC,      324 Grove Street,    Worcester, MA 01605-3936
20297002       +Baker, Braverman & Barbadoro, PC,     300 Crown Colony Drive, Ste 500,     Quincy, MA 02169-0904
20297005       +Behavioral Concepts Inc.,     Dr. Jeffrey R. Robinson,     5 Cedar Ridge Lane,
                 Mansfield, MA 02048-3284
20297016       +CPI,    10850 W. Park Place, Ste 600,     Milwaukee, WI 53224-3640
20297014        City of Worcester,    Attn: Sandra J. Flynn, Treasurer,      City Hall, Rm 203,
                 Worcester, MA 01608
20297015       +Clayton and Myrick, PLLC,     PO Box 292,    Durham, NC 27702-0292
20297018       +Crunch Fitness - Worcester,     40 Millbrook Street,     Worcester, MA 01606-2836
20297021       +Eaglestar Security, Inc.,     PO Box 1350,    Douglas, MA 01516-1350
20297022       +Eversource,    PO Box 56007,    Boston, MA 02205-6007
20297023       +Financial Pacific Leasing,     3455 S. 344th Way, Ste 300,     Federal Way, WA 98001-9546
20297025       +George A. Hewett, Esq.,     Davis, Malm & D’Agostine, PC,     One Boston Place,
                 Boston, MA 02108-4407
20297026       +Harleysville Worcester Ins. Co.,     120 Front Street,     Worcester, MA 01608-1408
20297027       +Hernando Romero MD,    30 Edward Street,     Worcester, MA 01605-2946
20297029       +Internal Credit Systems, Inc.,     PO Box 52088,    Durham, NC 27717-2088
20297031       +Jackson Lewis, PC,    PO Box 416019,    Boston, MA 02241-6019
20297032       +Law Office of Davis & Grenier,     300 West Main Street A-1,     Northborough, MA 01532-2132
20297033       +Liberty Mutual Insurance,     175 Berkeley Street,     Boston, MA 02116-3350
20297034       +MA DOR,    Tax Division,    200 Arlington Street, Rm 4300,     Chelsea, MA 02150-2331
20297035       +MA DUA,    Charles F. Hurley Building,     19 Staniford Street,    Boston, MA 02114-2502
20297038       +MRS Associates of New Jersey,     1930 Olney Aveue,     Cherry Hill, NJ 08003-2016
20297036       +Matthew A. Porter, Esq.,     Jackson Lewis, P.C.,    75 Park Plaza, 4th Floor,
                 Boston, MA 02116-3934
20297037       +Mercantile,    165 Lawrence Bell Drive,     Suite 100,    Williamsville, NY 14221-7900
20297263       +Nassim S. Aoude,    17 Bluegrass Lane,     Shrewsbury, MA 01545-4263
20297039       +National Grid,    PO Box 960,    Northborough, MA 01532-0960
20297040       +Nationwide,    Processing Center,    PO Box 37712,     Philadelphia, PA 19101-5012
20297041       +Northstar Location Services, LLC,     4285 Genesee Street,     Cheektowaga, NY 14225-1943
20297042       +P. Pellegrino Trucking Co., Inc.,     PO Box 511,    Shrewsbury, MA 01545-0511
20297043       +Patrick J. Dolan, Esq.,     Cornell Dolan, PC,    One International Place, Ste 1400,
                 Boston, MA 02110-2619
20297044       +PayPal, Inc.,    221 North First Street,     San Jose, CA 95113
20297045       +Pearson,    5601 Green Valley Drive,    Bloomington, MN 55437-1187
20297046       +Peter J. Duffy, Esq.,     Pollack Solomon Duffy LLP,     101 Huntington Avenue, Ste 530,
                 Boston, MA 02199-7728
20297048       +QBS, Inc.,    49 Plain Street, Ste 200,     North Attleboro, MA 02760-4193
20297049       +Receivable Management Services,     Recovery Division LLC,     PO Box 361348,
                 Columbus, OH 43236-1348
20297050       +Regus Management Group LLC,     15305 Dallas Parkway,     Suite 1400,   Addison, TX 75001-6773
20297051       +Robert L. Pyles, M.D.,     367 Worcester Street,    Wellesley Hills, MA 02481-5346
20297052        Rose Insurance Agency LLC,     418 Insurance Agency LLC,     Derby, CT 06418
20297055       +Thomas J. Hamel, Esq.,     Courtney, Lee & Hamel P.C.,     31 Wendell Avenue,
                 Pittsfield, MA 01201-6310
20297056       +Travelers,    PO Box 26385,    Richmond, VA 23260-6385
20297057       +Travelers Direct Assignment,     c/o Windham Professionals, Inc.,     382 Main Street,
                 Salem, NH 03079-2412
20297061       +US Small Business Administration,     2120 Riverfront Drive, Ste 100,     Attn: Veronica Kirtley,
                 Little Rock, AR 72202-1794
20297060       +US Small Business Administration,     409 3rd Street, SW,     Wahington, DC 20418-0001
20297058       +United Collection Bureau, Inc.,     5620 Southwyck Blvd,     Suite 206,   Toledo, OH 43614-1501
20297059       +UnitedHealthcare,    Attn: Recovery Services,     PO Box 740804,    Atlanta, GA 30374-0804
20297064       +W.B. Mason Co., Inc.,     59 Centre Street,    Brockton, MA 02301-4075
20297066       +WebsterFive,    10 A Street,    Auburn, MA 01501-2102
20297068       +Windstream,    PO Box 78364,    Atlanta, GA 30357-2364

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty            +EDI: QDMNICKLESS.COM Apr 02 2019 05:23:00      David M. Nickless,
                 Nickless, Phillips and O’Connor,   625 Main Street,    Fitchburg, MA 01420-3496
tr             +EDI: BJRGOLDSMITH.COM Apr 02 2019 05:23:00      Jonathan R. Goldsmith,
                 Goldsmith, Katz & Argenio, P.C.,   1350 Main Street,    Suite 1505,
                 Springfield, MA 01103-1664
smg            +E-mail/Text: duabankruptcy@detma.org Apr 02 2019 01:29:21      CHIEF COUNSEL, LEGAL DEPARTMENT,
                 DEPARTMENT OF UNEMPLOYMENT ASSISTANCE,    COMMONWEALTH OF MASSACHUSETTS,
                 19 STANIFORD STREET,1ST FLOOR,   Boston, MA 02114-2502
           Case 19-40474            Doc 8       Filed 04/03/19 Entered 04/04/19 01:00:56                        Desc Imaged
                                                Certificate of Notice Page 2 of 6


District/off: 0101-4                  User: admin                        Page 2 of 3                          Date Rcvd: Apr 01, 2019
                                      Form ID: 309aauto                  Total Noticed: 82


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
ust            +E-mail/Text: USTPRegion01.WO.ECF@usdoj.gov Apr 02 2019 01:29:16         Richard King,
                 Office of US. Trustee,    446 Main Street,    14th Floor,    Worcester, MA 01608-2361
20296998       +EDI: AMEREXPR.COM Apr 02 2019 05:23:00       Amex,    PO Box 297871,
                 Fort Laudersale, FL 33329-7871
20297001       +E-mail/Text: r.morales@avidiabank.com Apr 02 2019 01:29:17        Avidia Bank,     42 Main Street,
                 Hudson, MA 01749-2183
20297003        EDI: BANKAMER.COM Apr 02 2019 05:23:00       Bank of America,    PO Box 982238,
                 El Paso, TX 79998
20297007       +E-mail/Text: robyn.schwartz@bcbsma.com Apr 02 2019 01:29:29        Blue Cross Blue Shield of MA,
                 1 Enterprise Drive,    Quincy, MA 02171
20297004       +EDI: TSYS2.COM Apr 02 2019 05:23:00       Barclays Bank Delaware,    PO Box 8803,
                 Wilmington, DE 19899-8803
20297006       +E-mail/Text: bankruptcies@berkshirebank.com Apr 02 2019 01:29:37         Berkshire Bank,
                 PO Box 1308,   Pittsfield, MA 01202-1308
20297009        EDI: CAPITALONE.COM Apr 02 2019 05:23:00       Capital One,    15000 Capital One Drive,
                 Richmond, VA 23238
20297008       +E-mail/Text: cms-bk@cms-collect.com Apr 02 2019 01:29:15        Capital Management Services, LP,
                 698 1/2 South Ogden Street,    Buffalo, NY 14206-2317
20297010       +E-mail/Text: bankruptcy@cavps.com Apr 02 2019 01:29:24        Cavalry,    PO Box 520,
                 Valhalla, NY 10595-0520
20297011       +E-mail/Text: dl-csgbankruptcy@charter.com Apr 02 2019 01:29:42         Charter Communications,
                 PO Box 60187,   Los Angeles, CA 90060-0187
20297012       +EDI: CHASE.COM Apr 02 2019 05:23:00       Chase Card Services,    P.O. Box 15298,
                 Wilmington, Delaware 19850-5298
20297013       +EDI: CITICORP.COM Apr 02 2019 05:23:00       Citibank, NA/AAdvantage,     PO Box 6500,
                 Sioux Falls, SD 57117-6500
20297017       +EDI: CCS.COM Apr 02 2019 05:23:00      Credit Collection Services,      725 Canton Street,
                 Norwood, MA 02062-2679
20297019       +EDI: NAVIENTFKASMDOE.COM Apr 02 2019 05:23:00        Dept. of Education/Navient,     PO Box 9635,
                 Wilkes Barre, PA 18773-9635
20297020       +EDI: DIRECTV.COM Apr 02 2019 05:23:00       DirecTV,    PO Box 5007,    Carol Stream, IL 60197-5007
20297024       +EDI: FSAE.COM Apr 02 2019 05:23:00       FirstSource Advantage, LLC,     205 Bryant Woods South,
                 Amherst, NY 14228-3609
20297028       +EDI: IIC9.COM Apr 02 2019 05:23:00       IC System,    444 Highway 96 East,    PO Box 64378,
                 St. Paul, MN 55164-0378
20297030        EDI: IRS.COM Apr 02 2019 05:23:00      Internal Revenue Service,     PO Box 7346,
                 Philadelphia, Pennsylvania 19101-7346
20297047       +E-mail/Text: bankruptcy@pb.com Apr 02 2019 01:29:33        Pitney Bowes,    2225 American Drive,
                 Neenah, WI 54956-1005
20297053       +E-mail/Text: dl-csgbankruptcy@charter.com Apr 02 2019 01:29:42         Spectrum,
                 4145 S. Falkenburg Road,    Riverview, FL 33578-8652
20297054        EDI: TDBANKNORTH.COM Apr 02 2019 05:23:00       TD Bank,    PO Box 1377,    Lewiston, ME 04243
20297063       +EDI: VERIZONCOMB.COM Apr 02 2019 05:23:00       Verizon,    PO Box 650584,    Dallas, TX 75265-0584
20297062       +EDI: VERIZONCOMB.COM Apr 02 2019 05:23:00       Verizon,    2401 Mall Drive,
                 North Charleston, SC 29406-6516
20297065       +E-mail/Text: seinhorn@ars-llc.biz Apr 02 2019 01:29:36        Walden University,
                 c/o Ability Recovery Services LLC,    PO Box 4262,     Scranton, PA 18505-6262
20297067       +EDI: WFFC.COM Apr 02 2019 05:23:00       Wells Fargo Bank, NA,    PO Box 14517,
                 Des Moines, IA 50306-3517
                                                                                                 TOTAL: 29

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 03, 2019                                            Signature: /s/Joseph Speetjens
        Case 19-40474       Doc 8    Filed 04/03/19 Entered 04/04/19 01:00:56           Desc Imaged
                                     Certificate of Notice Page 3 of 6


District/off: 0101-4          User: admin                 Page 3 of 3                  Date Rcvd: Apr 01, 2019
                              Form ID: 309aauto           Total Noticed: 82

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 1, 2019 at the address(es) listed below:
              David M. Nickless   on behalf of Debtor Nassim S. Aoude dnickless@npolegal.com
              Jonathan R. Goldsmith   trusteedocs1@gkalawfirm.com,
               trusteedocs@gkalawfirm.com;rvolpe@gkalawfirm.com;intern@gkalawfirm.com;MA43@ecfcbis.com;mwolohan@
               gkalawfirm.com
              Richard King    USTPRegion01.WO.ECF@USDOJ.GOV
                                                                                             TOTAL: 3
       Case 19-40474                Doc 8           Filed 04/03/19 Entered 04/04/19 01:00:56                          Desc Imaged
                                                    Certificate of Notice Page 4 of 6
Information to identify the case:
Debtor 1              Nassim S. Aoude                                                       Social Security number or ITIN    xxx−xx−1787
                      First Name   Middle Name     Last Name                                EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                    Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                            EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Massachusetts
                                                                                            Date case filed for chapter 7 3/26/19
Case number:          19−40474


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case           12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, you may wish to consult an attorney. All documents filed in the case may be inspected through
PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other document in the case. Do not include more than the last four
digits of a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that
you file with the court.

                                                 About Debtor 1:                                      About Debtor 2:

1.      Debtor's full name                       Nassim S. Aoude

2.      All other names used in the
        last 8 years

3.     Address                               285 Boston Turnpike
                                             Shrewsbury, MA 01545

4.     Debtor's attorney                     David M. Nickless                                        Contact phone (978) 342−4590
                                             Nickless, Phillips and O'Connor
       Name and address                      625 Main Street                                          Email: dnickless@npolegal.com
                                             Fitchburg, MA 01420

5.     Bankruptcy trustee                    Jonathan R. Goldsmith                                    Contact phone 413−747−0700
                                             Goldsmith, Katz & Argenio, P.C.
       Name and address                      1350 Main Street                                         Email: trusteedocs1@gkalawfirm.com
                                             Suite 1505
                                             Springfield, MA 01103
                                                                                                              For more information, see page 2>
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                                page 1
      Case 19-40474                 Doc 8         Filed 04/03/19 Entered 04/04/19 01:00:56                           Desc Imaged
                                                  Certificate of Notice Page 5 of 6
Debtor Nassim S. Aoude                                                                                      Case number 19−40474 −cjp
6. Bankruptcy clerk's office                    U. S. Bankruptcy Court                                Hours open: Monday−Friday
                                                595 Main Street                                       8:30am−5:00pm
    Documents in this case may be filed at this Worcester, MA 01608
    address. You may inspect all records filed                                                        Contact phone 508−770−8900
    in this case at this office or online at
    www.pacer.gov.
                                                                                                      Date: 4/1/19

7. Meeting of creditors                          May 1, 2019 at 11:00 AM                              Location:

    Debtors must attend the meeting to be        The meeting may be continued or                      Worcester U.S. Trustee Office,
    questioned under oath. In a joint case,      adjourned to a later date. If so, the                446 Main Street, 1st Floor,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       date will be on the court docket.                    Worcester, MA 01608


8. Presumption of abuse                          The presumption of abuse does not arise.
    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                     File by the deadline to object to Filing
                                                 discharge or to challenge whether deadline:
    Papers and any required fee must be          certain debts are dischargeable: 7/1/19
    received by the bankruptcy clerk's office
    no later than 4:30 PM (Eastern Time) by
    the deadlines listed.                     You must file a complaint:

                                                          • if you assert that the debtor is not
                                                            entitled to receive a discharge of
                                                            any debts under any of the
                                                            subdivisions of 11 U.S.C. §
                                                            727(a)(2) through (7), or
                                                          • if you want to have a debt
                                                            excepted from discharge under
                                                            11 U.S.C. § 523(a)(2), (4) or (6).

                                                 You must file a motion:

                                                          • if you assert that the discharge
                                                            should be denied under §
                                                            727(a)(8) or (9).


                                                 Deadline to object to exemptions:                    Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain              conclusion of the meeting of creditors
                                                 property as exempt. If you believe that the
                                                 law does not authorize an exemption
                                                 claimed, you may file an objection.


10. Deadline to file §503(b)(9)                  Requests under Bankruptcy Code                       Filing deadline: 60 days from the first
    requests:                                    §503(b)(9)(goods sold within twenty(20)              date set for the meeting of creditors
                                                 days of bankruptcy) must be filed in the
                                                 Bankruptcy Clerk's office.


11. Proof of claim                               For holder(s) of a claim secured by a                Filing deadline: 70 days from the
                                                 security interest in the debtor's principal          Filing Date of the Petition
                                                 residence, pursuant to Rule 3002(c)7(A):


                                                 For creditors other than those holding a Claim Secured by a Security Interest in the
                                                 Debtor's Principal Residence: A date has not been set yet. No property appears to be
                                                 available to pay creditors. Therefore, please do not file a proof of claim now. If it later
                                                 appears that assets are available to pay creditors, the clerk will send you another notice
                                                 telling you that you may file a proof of claim and stating the deadline.
                                                                                                             For more information, see page 3>
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                               page 2
      Case 19-40474                Doc 8        Filed 04/03/19 Entered 04/04/19 01:00:56                        Desc Imaged
                                                Certificate of Notice Page 6 of 6
Debtor Nassim S. Aoude                                                                                     Case number 19−40474 −cjp
12. Discharge of Debts                        The debtor is seeking a discharge of most debts, which may include your debt. A
                                              discharge means that you may never try to collect the debt from the debtor. If you
                                              believe that the debtor is not entitled to receive a discharge under Bankruptcy Code
                                              §727(a) or that a debt owed to you is not dischargeable under Bankruptcy Code
                                              §523(a)(2),(4), or (6), you must file a complaint or a motion if you assert the discharge
                                              should be denied under §727(a)(8) or (a)(9) in the bankruptcy clerk's office by the
                                              "Deadline to Object to Debtor's Discharge or to Challenge the Dischargeability of Certain
                                              Debts" listed on line 9 of this form. The bankruptcy clerk's office must receive the
                                              complaint or motion and any required filing fee by that deadline.

13. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

14. Financial Management Training Deadline for debtor to attend a financial management training program
    Program Deadline for the Debtor approved by the United States Trustee: Sixty (60) days from the first date set
                                    for the meeting of creditors. The discharge will not enter if the debtor fails to attend
                                    a financial management−training program approved by the United States Trustee or if
                                    the debtor attends such training and fails to file a certificate of completion with the
                                    U.S. Bankruptcy Court. The training is in addition to the pre−bankruptcy counseling
                                    requirement. A list of approved courses may be obtained from the United States
                                    Trustee or from the court's website at www.mab.uscourts.gov.

15. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will
                                              not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                              exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                              www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                              debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                              the objection by the deadline to object to exemptions in line 9.

16. Abandonment of Estate Property Notice is hereby given that any creditor or other interested party who wishes to
                                   receive notice of the estate representative's intention to abandon property of the
                                   estate pursuant to 11 U.S.C. §554(a) must file with the Court and serve upon the
                                   estate representative and the United States trustee a written request for such notice
                                   within fourteen (14) days from the date first scheduled for the meeting of creditors.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                          page 3
